From: Staci Riley <Staci_Riley@innp.uscourts.gov>

Subject: RE: USA v. Nordan

Date: January 12, 2021 at 4:23:31 PM EST

To: "Andrew B. Jones" <andrew@attorney-jones.com>, Luke Reilander <luke.reilander@usdoi.gov>

| apologize, | meant | cannot change my previous recommendation from detention.
However, like | said, if the judge would order him to be released | would not object to the inspiration house.

Staci Riley

U.S. Probation/Pretrial Services Officer

United States District Court, Northern District of Indiana, Fort Wayne
Office: (260) 423-3212

Fax: (260) 423-3241

From: Andrew B. Jones <andrew@attorney-jones.com>
Sent: Tuesday, January 12, 2021 4:22 PM

To: Luke Reilander <luke.reilander@usdoi.gov>

Cc: Staci Riley <Staci Riley@innp.uscourts.qov>
Subject: Fwd: USA v. Nordan

 

 

CAUTION - EXTERNAL:

Hi Luke,

Staci has agreed that, should the Judge agree to place Brian in rehab, she would have no objection to him being placed
in Inspiration House. | have been working for weeks trying to find a location that would accept Brian that Staci would
find agreeable. Would you object to Brian being placed here?

Best wishes,

Andrew

ANDREW B. JONES, MBA, Esa.
JONES LAW OFFICE LLC

224 West Colfax Avenue, Suite 100
South Bend, Indiana 46607

PHONE: (574) 239-7017
FACSIMILE: (574) 239-7018
E-Mail: andrew@attorrey-iones.com
WEBSITE: Www.attorney-jones.com

CONFIDENTIALITY NOTICE This message is confidential, intended only for the named recipient and may contain information that is
privileged, attorney work product or exempt from disclosure under applicabie law. If you are not the intended recipient, you are notified
that the dissemination, distribution or copying of this message is strictly prohibited. If you receive this message in error, or are not the
named recipient, please notify the sender, delete this e-mail from your computer, and destroy any copies in any form immediately.
Receipt by anyone other than the named recipient is not a waiver of any attorney-client, work product, or other applicable privilege.

Begin forwarded message: EXHIBIT

 

From: Staci Riley <Staci_Riley@innp.uscouris.gev> i - )

 
Subject: RE: USA v. Nordan
Date: January 12, 2021 at 4:18:04 PM EST
To: "Andrew B. Jones" <andrew@attorney-jones. com>

 

| cannot change my recommendation from release.

However if the Judge orders Mr. Nordan released from jail | would not have any objection to the Inspiration House with
Location Monitoring.

Staci Riley

U.S. Probation/Pretrial Services Officer

United States District Court, Northern District of Indiana, Fort Wayne
Office: (260) 423-3212

Fax: (260) 423-3241

From: Andrew B. Jones <andrew@attorney-jones.com>
Sent: Tuesday, January 12, 2021 4:16 PM

To: Staci Riley <Staci_ Riley@innp.uscourts.gov>
Subject: Re: USA v. Nordan

CAUTION - EXTERNAL:

Would you object to Brian being placed in Inspiration House now? If not, | am going to ask Luke is he agrees to and then
file my motion. Thanks so much.

On Jan 12, 2021, at 4:15 PM, Staci Riley <Staci Rileyi@innp .uiscourts.gov> wrote:

 

Inspirtation House would allow home detention.

Staci Riley

U.S. Probation/Pretrial Services Officer

United States District Court, Northern District of Indiana, Fort Wayne
Office: (260) 423-3212

Fax: (260) 423-3241

From: Andrew B. Jones <andrew@attorney-jones cc m>
Sent: Tuesday, January 12, 2021 12:55 PM

To: Staci Riley <Staci_ Riley@innp.uscourts.gov>
Subject: Re: USA v. Nordan

 

CAUTION - EXTERNAL:

Hi Staci:

Just checking in on this. Thanks!
Andrew

Sent from my iPhone

 

Andrew B. Jones, MBA, Esq.

JONES LAW OFFICE LLC

224 West Colfax Avenue, Suite 100
South Bend, IN 46601

Office: (574) 239-7017

Cell: (574) 340-1692

Fax: (574) 239-7018

 

On Jan 8, 2021, at 10:28 AM, Staci Riley <Staci Riley @innp.uscourts.go\> wrote:

 

| left a voicemail yesterday and have not heard back from anyone yet. | will try again later.

Staci Riley

U.S. Probation/Pretrial Services Officer

United States District Court, Northern District of Indiana, Fort Wayne
Office: (260) 423-3212

Fax: (260) 423-3241

Sent: Friday, January 8, 2021 10:28 AM
To: Staci Riley <Staci Riey@innp.uscourts.gov>
Subject: Re: USA v. Nordan

 

CAUTION - EXTERNAL:

Also, were you able to verify whether Inspiration House allowed location monitoring? They told us they did but | know
you were verifying. Thanks!

Andrew

Sent from my iPhone

 

Andrew B. Jones, MBA, Esq.

JONES LAW OFFICE LLC

224 West Colfax Avenue, Suite 100
South Bend, IN 46607

Office: (574) 239-7017

Cell: (574) 340-1692

Fax: (574) 239-7018

 

 
On Jan 8, 2021, at 7:24 AM, Andrew B. Jones <andrew@attorney-jones.com> wrote:

 

Thanks, Staci!

Andrew

Sent from my iPhone

 

Andrew B. Jones, MBA, Esq.

JONES LAW OFFICE LLC

224 West Colfax Avenue, Suite 100
South Bend, IN 46601

Office: (574) 239-7017

Cell: (574) 340-1692

Fax: (574) 239-7018

 

On Jan 8, 2021, at 7:03 AM, Staci Riley <Staci_ Riey@innp.uscourts .aov> wrote:

 

| have been in conversation with Allendale and Fort Wayne Recovery Center as well. ! am supposed to hear back from
Drug Court as they have use their facility frequently apparently.

Just wanted to keep you updated!

Staci Riley

U.S. Probation/Pretrial Services Officer

United States District Court, Northern District of Indiana, Fort Wayne
Office: (260) 423-3212

Fax: (260) 423-3241

From: Andrew B. Jones <andrew@attorney-jones com>
Sent: Wednesday, January 6, 2021 5:57 PM

To: Staci Riley <Staci Riiey@innp.uscourts.gov>
Subject: Re: USA v. Nordan

 

CAUTION - EXTERNAL:

Strange—Serenity House are insisting to Jan Lazarra they offer IOP.

Inspiration House is also saying they do IOP and they have accepted Brian there. Would that be acceptable?
On Jan 6, 2021, at 5:11 PM, Staci Riley <Staci Riey@innp.uscourts.gov> wrote:

Serenity House does not have an intensive outpatient treatment program..... unless something has changed in the last

 

24-48 hours
Maybe they mean they can refer to one?

Staci Riley

U.S. Probation/Pretrial Services Officer

United States District Court, Northern District of Indiana, Fort Wayne
Office: (260) 423-3212

Fax: (260) 423-3241

From: Andrew B. Jones <andrew@attorney-jiones.cam>
Sent: Wednesday, January 6, 2021 4:53 PM

To: Staci Riley <Staci_ Riley@innp.uscourts gov>
Subject: Re: USA v. Nordan

 

 

CAUTION - EXTERNAL:

Serenity and Inspiration both offer intensive outpatient—would that be suitable or would you request he get additional
treatment? Thanks Staci.

On Jan 6, 2021, at 3:25 PM, Staci Riley <Staci_ Riiey@innp.uscourts gov> wrote:

Serenity House (actually in Auburn)
inspiration House
Salvation Army

| will get an email out to the rest of our team in case they have any other recommendations.

Staci Riley

U.S. Probation/Pretrial Services Officer

United States District Court, Northern District of Indiana, Fort Wayne
Office: (260) 423-3212

Fax: (260) 423-3241
From: Andrew B. Jones <andrew@attorney-jones.com>
Sent: Wednesday, January 6, 2021 3:19 PM

To: Staci Riley <Siaci, Riley@innp.uscourts.gov>
Subject: Re: USA v. Nordan

 

CAUTION - EXTERNAL:

Got it—what halfway houses in Fort Wayne can you recommend? Thanks so much.
Andrew

<image001.png>

Andrew B. Jones, MBA, Esq.

JONES LAW OFFICE LLC

224 West Colfax Avenue, Suite 100
South Bend, Indiana 46601

Phone: (574) 239-7017

Facsimile: (574) 239-7018

E-Mail: andrew@attorney-iones.com
Website: www.altorney-jones com

 

CONFIDENTIALITY NOTICE This message is confidential, intended only for the named recipient and may contain information that is
privileged, attorney work product or exempt from disclosure under applicable law. If you are not the intended recipient, you are notified
that the dissemination, distribution or copying of this message is strictly prohibited. If you receive this message in error, or are not the
named recipient, please notify the sender, delete this e-mail from your computer, and destroy any copies in any form immediately.
Receipt by anyone other than the named recipient is not a waiver of any attorney-client, work product, or other applicable privilege.

On Jan 6, 2021, at 3:12 PM, Staci Riley <Staci Rueyico:innp.uscourts.gov> wrote:

 

No, sir.

Staci Riley

U.S. Probation/Pretrial Services Officer

United States District Court, Northern District of Indiana, Fort Wayne
Office: (260) 423-3212

Fax: (260) 423-3241

Sent: Wednesday, January 6, 2021 3:12 PM

To: Staci Riley <Staci, Riley@innp uscourts.gov>

Cc: Nokes, Sarah (USAINN) <Sarah.Nokesi@usdoi qov>
Subject: Re: USA v. Nordan

 

CAUTION - EXTERNAL:

Thanks Staci—before | look into this, was Allendale not acceptable either?

Andrew
Sent from my iPhone

 

Andrew B. Jones, MBA, Esq.

JONES LAW OFFICE LLC

224 West Colfax Avenue, Suite 100
South Bend, IN 46601

Office: (574) 239-7017

Cell: (574) 340-1692

Fax: (574) 239-7018

 

On Jan 6, 2021, at 3:08 PM, Staci Riley <Staci Riiley@ inne.uscourts.gov> wrote:

| just talked to someone on the phone there. She said “if someone is willing to pay, we will keep them”. The facility is still
structured for a 30 day program. She said their average stay is 17-30 days. We would be looking for something longer
term (around 6-12 months). | have no experience with this program in particular so | cannot speak to it.

| think the best course for Mr. Nordan would be to find a halfway house and then find treatment outside of the house at
a facility like Bowen Center/Park Center/ Etc like IOP and Mental health treatment. The unfortunate part about that is a
lot of halfway houses have wait lists. However there are several in Fort Wayne we can recommend.

Staci Riley

U.S. Probation/Pretrial Services Officer

United States District Court, Northern District of Indiana, Fort Wayne
Office: (260) 423-3212

Fax: (260) 423-3241

From: Andrew B. Jones <andrew@attorney-jones com>
Sent: Wednesday, January 6, 2021 2:22 PM
To: Staci Riley <Staci_Riley@innp.uscourts .gov>

Subject: Re: USA v. Nordan OO
CAUTION - EXTERNAL:

Staci, that facility agreed to keep Brian all the way through trial. | got that in writing from them and that is contained in
the letter that | forward it to you on Friday.

Andrew

Sent from my iPhone

 

Andrew B. Jones, MBA, Esq.

JONES LAW OFFICE LLC

224 West Colfax Avenue, Suite 100
South Bend, IN 46601

Office: (574) 239-7017

Cell: (574) 340-1692

Fax: (574) 239-7018

 
On Jan 6, 2021, at 2:01 PM, Staci Riley <Staci_ Riiey@innp.uscourts gov> wrote:

 

Hello,
Unfortunately, this facility is only structured for 30 days.

Staci Riley

U.S. Probation/Pretrial Services Officer

United States District Court, Northern District of Indiana, Fort Wayne
Office: (260) 423-3212

Fax: (260) 423-3241

From: Andrew B. Jones <andrew@aittorney-jones.ccm>
Sent: Wednesday, January 6, 2021 1:07 PM

To: Staci Riley <Staci_ Riley@innp.uscourts .gov>
Subject: Re: USA v. Nordan

CAUTION - EXTERNAL:

Hi Staci—just checking in. Sorry to bother. | am just worried that this place will give Brian’s spot away. Thanks!

On Jan 4, 2021, at 12:35 PM, Andrew B. Jones <andrew@aitorney-jones..20M> wrote:

 

| just realized, | think the facility is in the Western District of Michigan as it's in Kalamazoo, if that changes
anything. Thanks Staci.

On Jan 4, 2021, at 10:06 AM, Andrew B. Jones <andrew@attorney-jones.com> wrote:

 

Awesome! Thanks Staci!

Andrew

Sent from my iPhone

 

Andrew B. Jones, MBA, Esa.
JONES LAW OFFICE LLC

224 West Colfax Avenue, Suite 100
South Bend, iN 46604

Office: (574) 239-7017

Cell: (574) 340-1692

Fax: (574) 239-7018

 

 
On Jan 4, 2021, at 10:04 AM, Staci Riley <Staci, Riley@innp. uscourts.gov> wrote:

Hello,

Im trying to contact our Eastern District of Michigan counter part to see if they have any experience with this facility and

| will also attempt to talk to someone from the facility.

ll keep you updated.

Staci Riley

U.S. Probation/Pretrial Services Officer

United States District Court, Northern District of Indiana, Fort Wayne
Office: (260) 423-3212

Fax: (260) 423-3241

Sent: Friday, January 1, 2021 1:59 PM

To: Staci Riley <Staci_ Riley@innp.uscourts.gov>; Luke Reilander <juke.rsilancer@usdoj gov>; Sarah Nokes
<Sarah.Nokes@usdo,.gov>

Cc: Maggie Marnocha <maggie@attorney-jones.cor a>

Subject: USA v. Nordan

 

CAUTION - EXTERNAL:

Hi Staci, Luke and Sarah:

Happy New Year, | hope you’re all doing well.

I’m writing to see if you all would have any objection to my client being placed at Foundations in Augusta, Michigan until
trial in this case. He has completed the assessment and been accepted (see the attached fetter), the facility specializes in
addiction, and they can hold him until trial.

Please let me know your thoughts on this. Have a great weekend.

Best,

Andrew

Sent from my iPhone

 

Andrew B. Jones, MBA, Esq.

JONES LAW OFFICE LLC

224 West Colfax Avenue, Suite 100
South Bend, IN 46601

Office: (574) 239-7017

Cell: (574) 340-1692

Fax: (574) 239-7018

 
CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening attachments or
clicking on links.
